People v Basil (2017 NY Slip Op 09002)





People v Basil


2017 NY Slip Op 09002


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1362 KA 15-02005

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJEFFREY BASIL, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF COUNSEL), FOR DEFENDANT-APPELLANT.
JEFFREY BASIL, DEFENDANT-APPELLANT PRO SE.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered July 22, 2015. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]). Contrary to defendant's contention in his main and supplemental pro se briefs, we conclude that he "knowingly, intelligently and voluntarily" waived his right to appeal (People v Lopez, 6 NY3d 248, 256 [2006]), and that he "ha[d]  a full appreciation of the consequences' of such waiver" (People v Bradshaw, 18 NY3d 257, 264 [2011]). We further conclude, "[b]ased on the combination of a lengthy oral colloquy, a written waiver wherein defendant  expressly waived [his] right to appeal without limitation,' and an acknowledgment of that written waiver during the oral colloquy . . . , that the valid waiver of the right to appeal encompasses defendant's challenge to the severity of the sentence" (People v Morales, 148 AD3d 1638, 1639 [4th Dept 2017], lv denied 29 NY3d 1083 [2017]). We have reviewed defendant's remaining contentions regarding the waiver of the right to appeal and conclude that they are without merit.
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court